194 F.2d 611
BORK MFG. CO., Inc. et al.v.FEDERAL TRADE COMMISSION.
No. 12796.
United States Court of Appeals Ninth Circuit.
Feb. 5, 1952.Rehearing Denied Feb. 27, 1952.

F. W. Evanston, Ill.  (George E. Lindelof, Jr., Los Angeles, Cal., of counsel) for petitioner.
W. T. Kelley, Gen. Counsel, James W. Cassedy, Asst. Gen. Counsel, and Jno.  W. Carter, Jr., Atty., Federal Trade Commission, Washington, D.C., for respondent.
Before DENMAN, Chief Judge, and ORR and POPE, Circuit Judges.
PER CURIAM.


1
Bork Manufacturing Co., dealing in gambling devices, petitions this court for review of a cease and desist order issued by the Federal Trade Commission against it.  The order appealed from reads as follows:


2
'It is Ordered that respondent * * * do forthwith cease and desist from:


3
'Selling or distributing in commerce, as 'commerce' is defined in the Federal Trade Commission Act (15 U.S.C.A. § 41 et seq.), punch boards, push cards, or other lottery devices which are to be used or may be used in the sale or distribution of merchandise to the public by means of a game of chance, gift enterprise, or lottery scheme.'


4
The allegations of the complaint and the findings are the same in essential respects as those of the amended complaint and findings in Lichtenstein v. Federal Trade Commission, 9 Cir., 194 F.2d 607.


5
Petitioner admits that it had distributed in commerce the charged lottery devices but makes the same contention as made in the Lichtenstein case.


6
For the reasons stated in that case, the order of the Federal Trade Commission is amended by striking therefrom the words 'or may be used' and as so amended is affirmed.